United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1036
Issued: December 31, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 23, 2018 appellant filed a timely appeal from a February 26, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a left wrist condition
causally related to the accepted June 22, 2017 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 26, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On October 29, 2017 appellant, then a 53-year-old distribution associate, filed a traumatic
injury claim (Form CA-1) alleging that on June 22, 2017 she banged her left hand hard against the
middle, top part of a wooden ledge while in the performance of duty. She stopped work on June 22,
2017 and returned to work the next day.
In a June 30, 2017 report, Dr. Dave Leung, a Board-certified family practitioner, diagnosed
a wrist sprain and indicated that it was a work-related injury. He noted that x-rays of the left wrist
showed no acute fractures or dislocations.
In a November 14, 2017 report, Deborah Lardner, D.O., a family practitioner, diagnosed
wrist pain. She noted that x-rays of the left wrist showed no fractures.
A November 14, 2017 left wrist x-ray provided an impression of no acute bone
abnormality. It noted that there were osteoarthritic changes at the first carpometacarpal joint with
a dystrophic periarticular ossification, which could also be an old fracture.
By development letter dated January 17, 2018, OWCP advised appellant that when her
claim was received it appeared to be a minor injury that resulted in minimal or no lost time from
work and, since the employing establishment did not controvert continuation of pay or challenge
the case, a limited amount of medical expenses were administratively approved and paid. It noted
that it had reopened her claim because the medical bills had exceeded $1,500.00. OWCP informed
appellant of the type of factual and medical evidence necessary to establish her claim and afforded
her 30 days to submit the necessary evidence.
In response, OWCP received appellant’s February 1, 2018 supplemental statement wherein
she reiterated how she struck her wrist on June 22, 2017. It also received additional medical
evidence.
In a January 15, 2018 report, Dr. R.C. Krishna, a Board-certified neurologist, provided a
history of appellant striking her hand against a desk while working at the employing establishment.
Appellant did not go to the hospital as she assumed the symptoms would go away. A week later
she went to City MD and had x-rays. Appellant was also advised to follow up with an orthopedist
and neurologist if the symptoms persisted. At the time of evaluation, she presented with pain in
her left hand and wrist. Appellant also had complaints of weakness and numbness. She had no
prior history of injury. Dr. Krishna provided examination findings and diagnosed left hand/wrist
derangement. Based on appellant’s history and physical examination, she opined that “appellant’s
physical injuries were [a] competent provocative cause of the impairment and disability and were
causally related to the above-noted work-related accident.”
In a January 30, 2018 report, Dr. Lardner diagnosed left wrist pain. In a January 30, 2018
attending physician’s report (Form CA-20), she reported that appellant had hit her hand on a
wooden desk at work. Dr. Lardner diagnosed left wrist pain, which she opined was caused or
aggravated by the reported work activity as it had started acutely.

2

By decision dated February 26, 2018, OWCP denied appellant’s traumatic injury claim,
finding that the evidence of record was insufficient to establish that her left wrist condition was
causally related to the accepted June 22, 2017 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit medical evidence to
establish that the employment incident caused a personal injury.6
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.7 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.8

3

Supra note 1.

4

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

B.W., Docket No.16-1012 (issued October 21, 2016); see also T.H., 59 ECAB 388 (2008).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

James Mack, 43 ECAB 321 (1991).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left wrist
condition causally related to the accepted June 22, 2017 employment incident.9
Dr. Leung first treated appellant following the June 22, 2017 employment incident. In his
June 30, 2017 report, he provided a diagnosis of wrist sprain and indicated that it was a workrelated injury. Dr. Leung’s statement on causal relation is a conclusory statement and is therefore
of limited probative value.10 There is no discussion or description of the employment incident and
his statement of causal relationship is unsupported by adequate medical rationale explaining how
the employment incident actually caused the diagnosed conditions.11
The Board notes that, in her November 14, 2017 and January 30, 2018 reports, Dr. Lardner
failed to provide a firm medical diagnosis as she only diagnosed left wrist pain. The Board has
consistently held that pain is a symptom, not a compensable medical diagnosis.12
Dr. Krishna’s January 15, 2018 report is also insufficient to establish appellant’s claim.
She reported an accurate history of injury, noted that appellant had no prior history of injury,
provided examination findings, and diagnosed left hand/wrist derangement. Based on appellant’s
history and physical examination, Dr. Krishna opined that appellant’s employment incident was a
competent provocative cause of the impairment and disability. Without explaining how,
physiologically, the employment incident caused or contributed to the diagnosed conditions, her
opinion on causal relationship is insufficiently rationalized and of limited probative value.13
The Board also notes that the record reflects a November 14, 2017 left wrist x-ray report.
Diagnostic testing reports lack probative value as they do not provide an opinion regarding the
cause of the diagnosed conditions.14
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.15 An award of compensation may not
be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relationship.16 Appellant’s honest belief that the June 22, 2017 employment incident caused an

9

See Robert Broome, 55 ECAB 339 (2004).

10

See B.W., supra note 6.

11

K.W., Docket No. 10-0098 (issued September 10, 2010).

12

C.F., Docket No. 08-1102 (issued October 10, 2008).

13
See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
14

S.H., Docket No. 17-1447 (issued January 11, 2018).

15

Daniel O. Vasquez, 57 ECAB 559 (2006).

16

D.D., 57 ECAB 734 (2006).

4

injury, however, sincerely held, does not constitute medical evidence sufficient to establish causal
relationship.17
On appeal appellant asserts that it is not her fault that the physicians did not “word things
right.” As noted, it is appellant’s burden of proof to submit rationalized medical evidence
establishing causal relationship between the accepted June 22, 2017 employment incident and her
left wrist condition. She has not submitted the requisite medical evidence and, thus, has not met
her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left wrist
condition causally related to the accepted June 22, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT that the February 26, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 31, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
17

H.H., Docket No. 16-0897 (issued September 21, 2016).

5

